                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN
                                    GREEN BAY DIVISION


 SEAN GATTON and DIANE GATTON,                                        Case No. 20-cv-1778

                 Plaintiffs,

 vs.

 EXETER FINANCE LLC

 and

 BONAFIDE RECOVERY &
 TRANSPORT LLC,

                Defendants.



                                        COMPLAINT



       NOW COME the Plaintiffs Sean Gatton and Diane Gatton, by and through their attorney,

DeLadurantey Law Office, LLC, and complains of Defendants Exeter Finance LLC and Bonfide

Recovery & Transport LLC, and alleges to the best of their knowledge, information and belief

formed after an inquiry reasonable under the circumstances, the following:

                                  NATURE OF THE ACTION

       1.      This lawsuit arises from the collection attempts of the Defendants.

       2.      Causes of Action herein are brought under the Fair Debt Collection Practices Act

(“FDCPA”), 15 U.S.C. § 1692, the Wisconsin Consumer Act (“WCA”), Wis. Stat. 421 et seq, and

Wisconsin common law and statutes.




            Case 1:20-cv-01778-WCG Filed 12/02/20 Page 1 of 7 Document 1
                                 JURISDICTION AND VENUE

       3.      Jurisdiction of this Court arises under 28 U.S.C. § 1331, because the case arises

under the laws of the United States.

       4.      This Court also has jurisdiction pursuant to 15 U.S.C. § 1692k(d) as it is an action

to enforce liability created by the FDCPA within one year from the date on which the violation

occurred

       5.      This Court has supplemental jurisdiction over the claims arising under the

Wisconsin Consumer Act, Wisconsin statute and common law, under 28 U.S.C. §1367, because

these claims are related to the FDCPA claims as they arise under the same set of facts, becoming

part of the same case or controversy under Article III of the United States Constitution.

       6.      Venue in this Court is appropriate pursuant to 28 U.S.C. § 1391(b)(2), because

this is where the acts giving rise to the claim occurred.

       7.      Under 28 U.S.C. § 1391(c), a defendant corporation shall be deemed to reside in

any judicial district in which it is subject to personal jurisdiction. Defendants are subject to

personal jurisdiction in Wisconsin, as the actions giving rise to the lawsuit occurred in

Wisconsin.

                                             PARTIES

       8.      Plaintiff Sean Gatton (hereinafter “Plaintiff” or “Mr. Gatton”) is a natural person

who resides in Langlade County, Wisconsin.

       9.      Mr. Gatton is a “consumer” as defined by 15 U.S.C. §1962a(3).

       10.     Plaintiff Diane Gatton (hereinafter “Plaintiff” or “Mrs. Gatton”) is a natural person

who resides in Langlade County, Wisconsin.

       11.     Mrs. Gatton is a “consumer” as defined by 15 U.S.C. §1962a(3).




                                         2
            Case 1:20-cv-01778-WCG Filed 12/02/20 Page 2 of 7 Document 1
         12.   Defendant Exeter Finance LLC. (hereinafter “Defendant Exeter”) is a foreign

business with a principal office of 222 W. Las Colinas Blvd., Ste 1800, Irving, TX 75039, and a

registered agent of Corporation Service Company, 8040 Excelsior Drive, Suite 400, Madison, WI

53717.

         13.   Defendant Exeter regularly attempts to collect debts owed to others and is a “debt

collector” as defined by Wis. Stat. § 427.103(3), and a “merchant” as that term is defined by Wis.

Stat. § 421.103(25).

         14.   Defendant Exeter is liable for the acts of its employees, agents, and independent

contractors, and those of its subsidiaries and affiliates, under theories of respondeat superior,

agency, and vicarious liability.

         15.   Defendant Bonafide Recovery & Transport LLC. (hereinafter “Defendant

Bonafide”) is a domestic business with a principal office of C4104 Dead End Road, Stratford, WI

54484, and a registered agent of Michael A. Hughes at the same address.

         16.   Defendant Bonafide regularly attempts to collect debts owed to others and is a “debt

collector” as defined by 15 U.S.C. § 1692a(6) and Wis. Stat. § 427.103(3).

         17.   Defendant Bonafide is liable for the acts of its employees, agents, and independent

contractors, and those of its subsidiaries and affiliates, under theories of respondeat superior,

agency, and vicarious liability.

                                       BACKGROUND

         18.   In or about August, 2019, Plaintiffs incurred a loan with Defendant Exeter for

family and personal purposes, with an amount under $25,000. Plaintiffs purchased the vehicle

while a Wisconsin resident, and listed their Wisconsin address on the finance application.




                                        3
           Case 1:20-cv-01778-WCG Filed 12/02/20 Page 3 of 7 Document 1
           19.   The loan was connected to a security interest held by Defendant on a 2018 Nissan

Rogue (“the Vehicle”) owned by Plaintiff.

           20.   In 2020, Plaintiffs fell behind on their payments to Defendant Exeter.

           21.   Defendant Bonafide repossessed Plaintiffs’ vehicle on December 1, 2020.

           22.   Plaintiff Sean Gatton confronted the employee/agent of Defendant Bonafide during

the repossession and protested the repossession.

           23.   Defendant Bonafide proceeded with the repossession over the protests of the

Plaintiff.

           24.   Defendant Bonafide had called local law enforcement prior to the repossession, and

was accompanied by law enforcement during the repossession process.

           25.   Plaintiff   expressly   protested    the   repossession,    Defendant     Bonafide’s

employee/agent heard and understood the protest, yet continued with the repossession.

           26.   As a result of Defendants failure, actions and repossession, Plaintiffs have sustained

harms and losses.


             COUNT 1 – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES
                   ACT (15 U.S.C. §1692) BY DEFENDANT BONAFIDE ONLY

           27.   Plaintiffs incorporate by reference all of the above paragraphs of this Complaint as

though fully stated herein.

           28.   The foregoing deliberate acts by Defendant Bonafide constitute violations of the

FDCPA, 15 U.S.C. § 1692f(6).

           29.   Specifically, Defendant Bonafide could not legally take the vehicle due to the

protest.




                                          4
             Case 1:20-cv-01778-WCG Filed 12/02/20 Page 4 of 7 Document 1
       30.      As a result of the above violation of the FDCPA, Plaintiffs have suffered emotional

distress and loss of property, constituting actual damages pursuant to 15 U.S.C. §1692k(a)(1).

       31.      Defendant Bonafide is liable to Plaintiffs for actual damages, statutory damages,

and costs and attorneys’ fees, as provided by 15 U.S.C. § 1692k.


                COUNT 2 – VIOLATIONS OF THE WISCONSIN CONSUMER ACT
                           (WIS. STAT. § 425) – ALL DEFENDANTS

       32.      Plaintiffs incorporate by reference all of the above paragraphs of this Complaint as

though fully stated herein.

       33.      Repossessions are governed by Wis. Stat. § 425.206(2), which states, “In taking

possession of collateral or leased goods, no merchant may do any of the following: (a) Commit a

breach of the peace…”

       34.      A breach of the peace occurs when the property is taken over the objection of the

debtor. Hollibush v. Ford Motor Credit Co., 508 N.W.2d 449 (WI Ct. App. 1993). A breach of

beach also occurs when law enforcement are involved in the repossession. Russell v. Santander

Consumer United States, Inc., No. 19-CV-119, 2019 U.S. Dist. LEXIS 160674, at *12 (E.D.

Wis. Sep. 20, 2019). See also, Gable v. Universal Acceptance Corp. (WI), 338 F. Supp. 3d 943,

950 (E.D. Wis. 2018).

       35.      A breach of the peace occurred when the vehicle was taken after Plaintiff

protested the taking.

       36.      A breach of the peace occurred when the police were involved in the

repossession.

       37.      Defendant Exeter is liable for the acts of Defendant Bonafide and its employees,

agents, and independent contractors, and those of its subsidiaries and affiliates, under theories of




                                       5
          Case 1:20-cv-01778-WCG Filed 12/02/20 Page 5 of 7 Document 1
respondeat superior, agency, and vicarious liability. Russell v. Santander Consumer USA, Inc., No.

19-CV-119, 2020 U.S. Dist. LEXIS 101404, at *19 (E.D. Wis. June 9, 2020). See also, Gable v.

Universal Acceptance Corp. (WI), 338 F. Supp. 3d 943, 955 (E.D. Wis. 2018).

       38.     Under Wis. Stat. § 425, Plaintiffs are seeking to have the vehicle lien avoided,

actual damages, return of the vehicle (or the fair market value of the vehicle), statutory damages,

punitive damages, seeking the return of payments already made towards the vehicle, and seeking

reimbursement of attorney fees and costs.

             COUNT 3 – VIOLATIONS OF THE WISCONSIN CONSUMER ACT
                        (WIS. STAT. 427) – ALL DEFENDANTS

       39.     Plaintiffs incorporate by reference all of the above paragraphs of this Complaint as

though fully stated herein.

       40.     The amount that Defendants were attempting to collect constitutes a “claim” as

that term is defined at Wis. Stat. § 427.103(1).

       41.     Defendants violated § 427.104(1)(h) in that the conduct as described herein could

reasonably be expected to harass a person since they had no right to repossess Plaintiffs’ vehicle.

       42.     Defendants’ conduct violated § 427.104(1)(j) in that they did not have a right to

repossess the vehicle because they knew that they had not complied with the law governing the

repossession of vehicles.

       43.     As a result of the illegal conduct, Plaintiffs have suffered actual damages,

including emotional distress, mental anguish, and loss of property.

       44.     Defendants are liable to Plaintiffs for actual damages, statutory damages, punitive

damages (if the evidence at trial so warrants), actual costs, and attorney’s fees, under Wis. Stat. §

427.105.




                                        6
           Case 1:20-cv-01778-WCG Filed 12/02/20 Page 6 of 7 Document 1
                                             Trial by Jury

        45.      Plaintiffs are entitled to, and hereby respectfully demand a trial by jury on all issues

so triable.



        WHEREFORE, Plaintiffs prays that this Court will enter judgment against the Defendants
as follows:
        A.      for an award of actual damages pursuant to 15 U.S.C. §1692k(a)(1) as to Defendant
        Bonafide;
        B.      for an award of statutory damages of $1,000.00 pursuant to 15 U.S.C.
        §1692k(a)(2)(A) as to Defendant Bonafide;
        C.      for an award of costs of litigation and reasonable attorney’s fees pursuant to 15
        U.S.C. §1692k(a)(3) as to Defendant Bonafide;
        D.      the vehicle lien avoided, actual damages, return of the vehicle (or the fair market
        value of the vehicle), punitive damages, statutory damages, seeking the return of
        payments already made towards the vehicle, and seeking reimbursement of attorney fees
        and costs under Wis. Stat. § 425 as to all Defendants;
        E.      for an award of actual damages, statutory damages, punitive damages (if the
        evidence at trial so warrants), actual costs, and attorney’s fees, under Wis. Stat. § 427 as to
        all Defendants;
        F.      for such other and further relief as may be just and proper.




        Dated this 2nd day of December, 2020.



                                                 s/ Nathan DeLadurantey
                                                 Nathan E. DeLadurantey, 1063937
                                                 DELADURANTEY LAW OFFICE, LLC
                                                 330 S. Executive Dr, Suite 109
                                                 Brookfield, WI 53005
                                                 (414) 377-0515
                                                 nathan@dela-law.com

                                                 Attorney for the Plaintiffs




                                           7
              Case 1:20-cv-01778-WCG Filed 12/02/20 Page 7 of 7 Document 1
